Civil action to recover for material furnished and work done by plaintiff in repairing defendant's house, and to impress lien thereon.
Upon denial of liability and issues joined, the jury returned a verdict in favor of plaintiff, entitling him to enforce his lien.
Defendant appeals, assigning errors.
The controversy on trial narrowed itself to issues of fact, determinable alone by the jury. A careful perusal of the record leaves us with the impression that the case has been heard and concluded substantially in accord with the principles of law applicable, and that the validity of the trial should be sustained. All matters in dispute have been settled by the verdict, and no action or ruling on the part of the trial court has been discovered by us which we apprehend should be held for reversible error. The exceptions relative to the admission and exclusion of evidence must all be resolved in favor of the validity of the trial; the case presents no new questions of law, or one not heretofore settled by our decisions. The verdict and judgment will be upheld.
No error.